PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rohlfs, Michael, B.
Application No. 17/069,336
Filed: October 13, 2020
For: REFERENTIAL DATA STRUCTURES FOR AUTOMATICALLY UPDATING ASSET ATTRIBUTES IN REAL TIME BASED ON STREAMING DATA
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.102(c)(1), filed January 6, 2021, to make the 
above-identified application special based on applicant’s age as set forth in MPEP § 708.02, 
Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP § 708.02, Section II: Applicant’s Age must be accompanied by evidence showing that at least one of the applicants is 65 years of age, or more, such as a birth certificate or a statement by applicant.  No fee is required

The instant petition includes a statement from  registered practitioner Stephen T. Olson declaring that  he/she is in possession of such evidence that shows the applicant, is 65 years of age or older.   Accordingly, the above-identified application has been accorded “special” status.

The application is being forwarded to the Technology Center Art Unit 3693 for action on the merits commensurate with this decision.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-7141. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


/LASHAWN MARKS/
Paralegal Specialist, OPET